Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 19 and 20, the prior art of record fails to show a communication apparatus comprising a radio-frequency module including radio-frequency module comprising: a mounting substrate having a first main surface and a second main surface on opposite sides of the mounting substrate; an external connection terminal arranged on the first main surface; and a first transmission power amplifier arranged on the first main surface, wherein the first transmission power amplifier includes an amplifier first main surface closest to the first main surface, an amplifier second main surface that faces away from the amplifier first main surface, a first input-output electrode arranged on the amplifier first main surface and through which a radio- frequency signal input into the first transmission power amplifier or a radio-frequency signal output from the first transmission power amplifier is transmitted, and a first ground electrode arranged on the amplifier second main surface.
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamaguchi teaches a radio-frequency module including a mouting substrate with a ground electrode layer.
Hanaoka teaches a radio frequency module including a mouting board, an acoustic filter, a temperature sensor and a correction circuit.
Yamaghuchi teaches a radio frequency module and a communication device capable of reducing a mouting substrate size.
Goto teaches a radio frequency module including a module substrate having the first and second main surfaces.
Takematsu teaches a radio frequency module including a module substrate and the fist, second and third principal main surfaces.
Uejima teaches a radio frequency module including a module substrate and a low-noise amplifier including an amplifier element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH C. LE
Examiner
Art Unit 2646






/THANH C LE/Primary Examiner, Art Unit 2646